Title: To Benjamin Franklin from William Franklin, 27 June 1766
From: 
To: 


Honoured Sir
Perth-Amboy June 27, 1766
I wrote to you a few Days ago by the Packet, since which I have receiv’d Mr. Kearny’s Opinion on the State of the Case sent over by Sir Alexr. Dick, and now enclose it. I sent you Mr. Smyth’s Answer to the Queries before.
I sent to you by Capt. Falconer for some Table China, but as I have since purchas’d some from Capt. Wms. who is going to England which match mine extremely well, I should be glad you would not send any over, unless you have already bought it. I must beg you to send me over two more Silver Bottle Sliders to match those you sent before, and a Silver Cross for the Table of a middling Size. [I have] bought some Silver Salts of Capt. Wms. and he has promised to get me a Pair more in England to match these, and deliver them to you. If he should please to pay him the Cost on my Account. I am likewise in Want of Tea, and should be glad you would speak to Miss Smith to send me Nine Pound of the best Green Tea, in 3 lb. Canisters, and pay her for it. I’ll send you a Bill as soon as I return. Please to let me know how young Temple does, and his present Situation.
The Assembly are upon the Point of breaking up, and I am excessively hurried.
Sally and Betsy join in Duty with Your dutiful Son
Wm. Franklin
 
Endorsed: Billy. Amboy June 27. 66
Sends Kearney’s Opinion on Swinton’s Affair.
Wants
 A Silver Table Cross
 Two Bottle Sliders
 9 lb of Tea.—in 3 lb Canisters
